Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendment, remarks, and 1.132 declaration of Inventor Jajosky filed 3/18/22 are acknowledged.

2.   Claims 7, 14, 15, and 21-24, and newly added Claim 30, are under examination.

3.   In view of Applicant’s amendments all previous rejections have been withdrawn. 

4.  Claims 7 and 14 are objected to: the term “Red Blood Cells” is improperly capitalized. 

5.   The following rejection was necessitated by Applicant’s amendment.

6.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.   Claims 7, 14, 15, and 21-24, and 30 are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) In Claims 7, 14, and 30, a method “…for reducing an antigen-specific humoral response…”,
B) In Claims 7 and 14, a method “… wherein the coupling agent is substantially washed away from the activated protein molecule(s) before introduction of the activated protein molecule(s) into a solution comprising RBCs…”.
C) In Claim 30, a method “…wherein the coupling agent is substantially washed away from the activated protein molecule(s) by a buffer exchange with a desalting column before introduction of the activated protein molecule(s) into a solution comprising RBCs…”.

Regarding A), applicant cites page 24, lines 18-28 in support.

The cite does not teach the new limitation.  The cited paragraph concerns the induction of immune tolerance.

Regarding B) and C), applicant cites page 20, lines 16-17 in support for a similar previous amendment

The cite does not disclose the limitation of the claims.  The cite discloses only the purification of peptides after blocking with sulfo-NHS-acetate with a desalting column prior to NHS activation.

8.   No claim is allowed. 

9.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

G.R. Ewoldt, Ph.D., 4/23/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644